Citation Nr: 1506427	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-02 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for frostbite of the hands.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for chronic lumbosacral sprain, to include as secondary to service-connected status post-arthroscopy, left medial and lateral meniscus tear.

3.  Entitlement to service connection for frostbite of the hands.

4.  Entitlement to service connection for chronic lumbosacral sprain, to include as secondary to service-connected status post-arthroscopy, left medial and lateral meniscus tear.

5.  Entitlement to service connection for an acquired psychological disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to May 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2007 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2014, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this case, the Veteran filed a claim for service-connected disability benefits for a psychiatric disorder.  Evidence of record suggests that his symptoms have been variously diagnosed to include PTSD.  In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include the aforementioned psychiatric disability, and the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issue of entitlement to service connection for chronic lumbosacral sprain, to include as secondary to service-connected status post-arthroscopy, left medial and lateral meniscus tear, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1998 rating decision denied service connection for frostbite of the hands.

2.  The evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for frostbite of the hands and raises a reasonable possibility of substantiating that claim.

3.  A June 1998 rating decision denied service connection for chronic lumbosacral sprain, to include as secondary to service-connected status post-arthroscopy, left medial and lateral meniscus tear.

4.  The evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for chronic lumbosacral sprain, to include as secondary to service-connected status post-arthroscopy, left medial and lateral meniscus tear, and raises a reasonable possibility of substantiating that claim.

5.  The Veteran's frostbite of the hands was caused by an in-service event and is related to active service.

6.  The Veteran's PTSD was caused by an in-service event and is related to active service.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision that denied service connection for frostbite of the hands is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for frostbite of the hands.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (West 2014).

3.  The June 1998 rating decision that denied service connection for chronic lumbosacral sprain, to include as secondary to service-connected status post-arthroscopy, left medial and lateral meniscus tear, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

4.  New and material evidence has been received to reopen a claim of entitlement to service connection for chronic lumbosacral sprain, to include as secondary to service-connected status post-arthroscopy, left medial and lateral meniscus tear.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (West 2014).

5.  The criteria for entitlement to service connection for frostbite of the hands have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).




6.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claims, which is not prejudicial to the Veteran, the Board finds that all notification and development action needed to fairly adjudicate these claims have been accomplished.

II.  New and Material Evidence Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the evidence added to the claims folder since the June 1998 denials, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claims.  Regarding the Veteran's claim for frostbite of the hands, at the time of the June 1998 denial, the Veteran did not have a diagnosis of frostbite.  In an April 2014 Cold Injury Residuals Disability Benefits Questionnaire (DBQ), the Veteran was diagnosed with status post frostbite of both hands.  Additionally, in his October 2014 travel board hearing, the Veteran testified that his hands got very cold and, at times, were difficult to move.  He stated that if there was any temperature change, his hands became cold, clammy, and froze up.  

Regarding the Veteran's claim for chronic lumbosacral sprain, at the time of the June 1998 denial, the Veteran was diagnosed with a chronic lumbosacral sprain.  In an April 2014 Back Conditions DBQ, the Veteran was diagnosed with degenerative disc disease (DDD) of the lumbar spine with intervertebral disc syndrome (IVDS).  Additionally, in his October 2014 travel board hearing, the Veteran testified that he experienced back pain intermittently since active service.

This evidence was not before the AOJ in June 1998 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claims.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2014) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the June 1998 decisions and the claims must be reopened.

III.  Legal Criteria - Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2014).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for PTSD requires (1) medical evidence of a current diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor(s) occurred, and (3) a link between the current diagnosis and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2014); See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

Effective July 13, 2010, the regulations governing adjudication of service connection for PTSD were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3) (2014); see 75 Fed. Reg. 39843 (July 13, 2010).






IV.  Analysis

Frostbite of the Hands

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In an April 2014 DBQ, the Veteran was diagnosed with status post frostbite in both hands.

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  A December 1990 service treatment record noted that the Veteran had frostbite to the tips of fingers on both hands, that his fingertips were purple in color, and that he had a first degree cold injury.

The Veteran satisfies the third threshold element of service connection, a nexus between the claimed in-service disease and the present disability.  Id.  As noted previously, in an April 2014 DBQ, the Veteran was diagnosed with status post frostbite in both hands.  Signs and symptoms for both hands included cold sensitivity, nail abnormalities, locally impaired sensation, numbness, and color changes.  Additionally, the Veteran noted that he experiences pain in his hands when in cold environments.  

In a May 2014 Compensation and Pension (C&P) Examination Note, the examiner opined that it was less likely as not that the Veteran had a current frostbite condition of the hands related to the treatment during active service.  The rationale was that the Veteran was treated once in December 1990 for questionable first degree frostbite of the tips of his fingers.  The examiner noted that the condition appeared to have resolved without residuals and no further treatment.  The examiner opined that the first degree frostbite condition of the Veteran's fingers no longer existed.  The VA examiner did not address the Veteran's lay statements of frostbite residuals and seemed to just dismiss his contentions entirely.  Additionally, the VA examiner's opinion was based on inaccurate facts.  The examiner noted that the Veteran's condition appeared to have resolved without residuals.  This is directly contradicted by the April 2014 DBQ.  The Board finds that May 2014 C&P nexus opinion is inadequate and of no probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007; see also See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Although an etiological relationship has not been demonstrated through the foregoing VA opinion, nor otherwise shown through competent medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection.  Davidson v. Shinseki, 581 F.3d at 1316.  As noted previously, the Veteran was seen during service for first degree frostbite and was diagnosed with status post frostbite in both his hands.  The Board finds the assertions by the Veteran, of continued pain in his hands, to be competent and credible evidence of continuing symptoms since active service.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) (2014) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."  See 38 U.S.C. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

After a careful review of the record, the Board finds the evidence is at least in relative equipoise regarding whether the Veteran's frostbite of both hands is etiologically related to active service.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that his frostbite in both hands is related to active service.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

PTSD

The Veteran satisfies the first threshold element of service connection for PTSD, medical evidence of a current diagnosis of PTSD.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a December 2014 C&P Examination report, the Veteran was diagnosed PTSD.

The Veteran satisfies the second and third threshold elements of service connection for PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred and a link between the current diagnosis and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2014); See also Cohen v. Brown, 10 Vet. App. 128 (1997).  In his October 2014 hearing, the Veteran testified that as a result of operations in Southeast Asia, he had a psychological breakdown in 2010.  Additionally,  in the December 2014 C&P examination report, the VA physician found the Veteran's statements to be credible and provided a positive nexus opinion, stating that his PTSD was due to "[t]rauma related to working in highly classified sites and facing very real possibility of mass catastrophic events."  The Veteran's PTSD military checklist indicated "mild to moderate PTSD scores and [met] all criteria."

The VA examiner has not only corroborated the Veteran's stressor, but also provided a nexus opinion between his current PTSD and his in-service stressor.   38 C.F.R. § 3.304(f)(5) (2013); VA Manual M21-1, Part III, Paragraph 5.14(c); see Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  As such, service connection for PTSD is warranted.


ORDER

The claim of entitlement to service connection for status post frostbite of the hands is reopened.

The claim of entitlement to service connection for chronic lumbosacral sprain, to include as secondary to service-connected status post-arthroscopy, left medial and lateral meniscus tear, is reopened, and to that limited extent, the appeal is granted.

Entitlement to service connection for frostbite of the hands is granted.

Entitlement to service connection for PTSD is granted.


REMAND

In a December 1997 C&P examination report, the Veteran was diagnosed with a chronic lumbosacral sprain.  The VA examiner opined that "[i]t would not appear that this [V]eteran's back condition is causally related to his service-connected right knee injury.  The examiner did not address direct service connection or that the Veteran's right knee injury may have chronically aggravated his back.  

In an April 2014 Back DBQ, the Veteran was diagnosed with DDD of the lumbar spine with IVDS.  The Veteran noted that the onset of his symptoms was 1987.  He stated that his condition had worsened and that he experienced back pain shooting down his legs.  In a May 2014 C&P examination note, the VA examiner opined that it was less likely as not that the Veteran's current low back condition was related to active service.  The rationale was that service treatment records documented that the Veteran was treated twice in service for acute lumbar strains, in March 1988 and November 1993.  The examiner opined that the Veteran's condition appeared to have resolved without residuals and there was no evidence of ongoing chronicity. The examiner wrote that the current diagnosis of "DJD" [sic] of the lumbar spine was age related and was not related to the lumbar strains in 1988 and 1993.  The Board notes that the Veteran's service treatment records contain four instances of back complaints: in March 1988, November 1989, November 1993, and March 1994.  Additionally, the May 2014 VA examiner never addressed whether the Veteran's back condition may have been caused or aggravated by his service-connected right knee disability.

The Board finds that the December 1997 and May 2014 C&P examination reports to be inadequate.  On remand, a new VA examination is necessary to determine the nature and etiology of the Veteran's back condition.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for his back disability.  All requests for records and responses must be associated with the claims folder.

2. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any back condition found.  The claims folder must be made available to the examiner and he/she is requested to review the entire claims file in conjunction with the examination.  The examiner should obtain a complete history of the claimed back condition during the examination, which should be considered and documented in the examination report.  The Board notes that the Veteran's testimony of continued back pain since separation from service has been deemed credible.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide a diagnosis pertinent to the claimed back condition.  

a. The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed back condition is related to an injury, illness, or event sustained during service.  The Board notes that the Veteran was seen four times during service for his back: in March 1988, November 1989, November 1993, and March 1994.  

The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

b. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's lumbar spine disability was caused or chronically aggravated by his service-connected right knee disability.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

3. A complete rationale must be provided for any opinion expressed.  If the requested opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


